Citation Nr: 1759299	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1964 to April 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran and his Spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2011 and May 2017, the Board remanded the issues of entitlement to service connection for coronary artery disease and hypertension for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay, but finds that additional development is necessary to determine whether the Veteran is entitled to service connection for coronary artery disease and hypertension.  

The Veteran asserts that as a result of his service-connected diabetes secondary to exposure to herbicides, he has developed both coronary artery disease and hypertension.  Alternatively, he asserts that his coronary artery disease and hypertension have been caused or aggravated by his service-connected PTSD.  

The Veteran was afforded VA examinations in December 2011, April 2012, September 2012, October 2014, and July 2016, which were pertinent to the issues of entitlement to service connection for hypertension and coronary artery disease.  The December 2011 VA examiner opined that hypertension is less likely than not related to service.  Further, the examiner opined that PTSD or diabetes did not cause or aggravate hypertension or incite hypertensive heart disease.  The April 2012 VA examiner stated that the Veteran's hypertension is aggravated by his service-connected diabetes.  However, the September 2012 examiner opined that there was no aggravation.  The October 2014 examiner opined that it is less likely than not that his hypertension had been aggravated by service-connected diabetic nephropathy on a permanent basis.  

Although the December 2011 VA examiner opined that the Veteran's hypertension is not related to his PTSD, he also suggested that when the Veteran's blood pressure was under the poorest control in 2004, this was secondary to his depression over failing business.  The examiner's opinion is inadequate because he did not discuss whether the Veteran's depression is a separate and distinct disorder from the Veteran's PTSD, or part and parcel of the PTSD.  Further, the September 2012 and October 2014 medical opinions are inadequate because they did not address whether his hypertension is caused by diabetes or diabetic nephropathy.  In addition, the examiners did not provide an opinion pertaining to whether his PTSD caused or aggravated his hypertension.  The July 2016 examiner opined that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  However, the examiner did not provide an opinion on whether hypertension and/or heart disease is caused or aggravated by diabetes or PTSD.  Because the examiners' opinions are inadequate, a remand is necessary to obtain an addendum opinion.

Further, the December 2011 VA examiner stated that diabetes does not cause or aggravate hypertension except in the face of advanced diabetic nephropathy with serum creatinine levels greater than 2.0.  The Veteran is currently service-connected for diabetic nephropathy associated with diabetes effective February 2012.  VA treatment records dated April 2012, July 2016, and August 2016 show creatinine levels greater than 2.0.  In light of these findings, on remand, the VA examiner should address whether hypertension is caused or aggravated by diabetic nephropathy.

Accordingly, the case is REMANDED for the following actions:

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the July 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed heart disorder and hypertension.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including results of the prior VA examinations.  The examiner is then asked to provide a medical opinion on the following questions:

(a)  Can the Veterans heart disorder be characterized as ischemic heart disease (IHD)?  For VA purposes, IHD has been defined as a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term, IHD, includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's heart disorder and/or hypertension had their onset during service or are in any other way causally related to his active service, including to his exposure to herbicides?  Please note that for purposes of this appeal, the Veteran's exposure to herbicides has been conceded.

(c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's heart disorder and/or hypertension have been caused or aggravated by his service-connected diabetes, diabetic nephropathy, or PTSD?  

In addressing this question, please address the December 2011 VA examiner's medical opinion indicating that diabetes does not cause or aggravate hypertension except in the face of advanced diabetic nephropathy with serum creatinine levels greater than 2.0; and VA treatment records dated April 2012, July 2016, and August 2016 showing creatinine levels greater than 2.0.

Further, the December 2011 VA examiner's opinion suggests that the Veteran's high blood pressure in 2004 was related to depression.  In light of this finding, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's depression is a separate and distinct disorder from the Veteran's PTSD, or part and parcel of the PTSD.

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's heart disorder or hypertension continuously since service?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All pertinent records in the Veteran's claims file must be made available to the examiner.

2.  After the above actions have been completed, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




